Citation Nr: 1207870	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  11-11 187	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 2009 for the grant of service connection for a left hip disability.

2.  Entitlement to an effective date earlier than June 25, 2009 for the grant of service connection for a right hip disability.

3.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10-percent disabling.

4.  Entitlement to an increased rating for a right knee disability, also currently evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and separate 10 percent ratings for right and left hip disabilities (specifically, for trochanteric bursitis and piriformis spasm), retroactively effective from June 25, 2009, on the premise that was the date of receipt of this claim.  The Veteran appealed for an earlier effective date for the grant of service connection for this bilateral hip disability, alleging he was entitled, instead, to an effective date in June 2003, the date of his original claim for this disability.  He also appealed the RO's denial of ratings higher than 10 percent for his right and left left knee disabilities (specifically, for patellofemoral pain syndrome with patellar tendonitis and iliotibial band syndrome).

In an August 2011 statement from him and his representative, they requested a videoconference hearing before the Board.  38 C.F.R. § 20.700(e) (2011).  But the Veteran subsequently withdrew this hearing request in a statement dated in January 2012, citing financial hardship and resultant need to expedite his appeal by advancing it on the Board's docket.  38 C.F.R. § 20.704(e).  And the Board granted his separately filed motion to advance his appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision the Board is deciding the claims for an earlier effective date for the grant of service connection for the right and left hip disabilities.  However, the Board instead is remanding the claims for ratings higher than 10 percent for the right and left knee disabilities for further development and consideration.  The remand of these claims to the RO will be via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for a hip disability on June 12, 2003; he cited "left hip pain" when specifying what he was claiming, although he apparently mistakenly listed this on the line for requesting an increased evaluation rather than the line immediately below it for requesting service connection.

2.  In a September 2003 rating decision, however, the RO denied service connection for a "right hip condition (claimed as left hip condition)."  The RO sent the Veteran a letter later that same month notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal, and he filed a timely notice of disagreement (NOD) in response in October 2003.  Consequently, he was provided a statement of the case (SOC) concerning this claim in September 2004, but he did not then file a timely substantive appeal (e.g., a VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of that initial claim to the Board.

3.  He filed a petition to reopen this claim on June 25, 2009.

4.  In the March 2010 decision from which this appeal ensued, the RO granted service connection for bilateral (i.e., right and left) hip disability retroactively effective from June 25, 2009, the date of receipt of that petition to reopen this previously denied, unappealed, claim.

5.  The prior September 2003 decision initially considering and denying this claim was not undebatably erroneous or fatally flawed based on the evidence then of record and the statutes and regulations then in effect.



CONCLUSION OF LAW

The criteria are not met for an effective date earlier than June 25, 2009, for the grant of service connection for the bilateral hip disability - including on the basis of clear and unmistakable error (CUE) in the prior September 2003 final and binding RO decision initially considering and denying this claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted.  Id., at 486.


Letters satisfying these notice requirements of § 3.159(b)(1) as concerning the claims for service connection were sent to the Veteran in July and December 2009, so prior to initially adjudicating these claims in March 2010 and, thus, in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of these claims, in compliance with Dingess.

This appeal arises from his disagreement with the effective date assigned following the granting of service connection for his bilateral hip disability.  So the claims, as they arose in their initial context, have been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in April 2011, addressing this downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than June 25, 2009, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the Court held that proper VCAA notice, in response to claims as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

Consequently, the Board finds that all necessary development of the downstream effective-date claims has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  To the extent he is alleging CUE in a prior September 2003 RO decision initially considering and denying his claim for service connection for hip disability, the VCAA has no application to this specific component of his claim for an earlier effective date retroactive to that point in time (i.e., back to his initial June 2003 claim).  Indeed, the United States Court of Appeals for Veterans Claims (Court/CAVC) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed these claims, so an examination and opinion - including a "retrospective" opinion, are not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Analysis

The Veteran believes the effective date of his award of service connection for his bilateral hip disability should coincide with his initial claim for this disability in June 2003 because the RO should have granted, rather than denied, his claim when initially considering it in September 2003.  He contends that his hip disability was evident during his VA compensation examination in July 2003 in connection with that initial claim, also shown by other supporting evidence he submitted, and therefore that the RO's September 2003 decision denying his claim was incorrect.


Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records (STRs) received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).


But when evidence, other than STRs, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Veteran served on active duty in the military from June 1995 to June 1999 and filed his initial claim for service connection for a left hip disability on June 12, 2003, so more than one year after his discharge from service.  When filing that initial claim, he wrote that he was claiming an increased evaluation for his left hip pain/lower back, and claiming service connection for patellofemoral disease (both knees).  However, service connection was already in effect for bilateral knee disability, though not also for hip or back disability.  The RO therefore construed his statements as claims for service connection for disabilities of the hip and low back, and as a claim for an increased rating for his bilateral knee disability.

In a September 6, 2003 rating decision, the RO denied his claim for service connection for a "right hip condition (claimed as left hip condition)."  The RO noted that his STRs did not show treatment for a right hip condition, that the report of a VA examination showed he had complained of right hip pain, and that there was no evidence of a right hip condition within the one-year presumptive period following his separation from service.  In that same decision, the RO granted increased ratings for his knee disabilities, but denied service connection for a low back disability.  He was properly notified of that decision by way of a letter later in September 2003, which enclosed a copy of that September 2003 rating decision.  He also was duly apprised of his procedural and appellate rights in the event he elected to appeal that decision.

In October 2003, in response, he filed a timely NOD in which he asserted that he had a right hip disability that was manifested by "referred pain."  He said that was a medical term his doctor (Dr. M) had used in reference to a situation where there is discomfort and/or further injury to an adjacent part of the body.  Even that initial claim, therefore, was predicated on the notion that his hip disability was secondary to his already service-connected knee disability.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis for disability that is proximately due to, the result of, or aggravated by service-connected disability).  Accordingly, an SOC was issued in September 2004 concerning the issue of entitlement to service connection for a right hip disability, citing regulations pertaining to direct, presumptive, and secondary service connection.

The Veteran did not then however, in response to that SOC, file a timely substantive appeal (e.g., a VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of that initial claim to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, etc.

A review of the file reflects that, in response to his original June 2003 claim for service connection for a left hip disability, the RO denied his claims for service connection for right and left hip disabilities in September 2003 and appropriately notified him of that decision in a September 2003 letter mailed to his then-current address of record.  The evidence does not reflect, and he does not contend, that he was not notified of that September 2003 decision.  In fact, his October 2003 NOD demonstrates that he received notice of that decision.  And as he did not perfect his appeal of that September 2003 RO decision, it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Although the RO did not expressly deny his left hip service connection claim in that September 2003 rating decision, there was implicit denial of this claim as it concerned this hip rather than his right hip, which was expressly denied.  Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. 2010) (implicit denial terminates a pending claim); Adams v. Shinseki, 568 F.3d 956 (2009) (Fed. Cir. 2009) (the key question in the inquiry for the "implicit denial rule" is the reasonable person standard and "implicit denial rule" does not violate the due process right to receive fair notice of the RO's decision denying the claim); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (where more than one claim is filed and the RO's decision acts on one of the claims, but fails to specifically address one claim, the claim not addressed is deemed denied).

Here, the Board finds that despite the fact that the RO did not expressly deny the Veteran's left hip service connection claim in the September 2003 rating decision, that rating decision alluded to the pending claim for service connection in a way that it could be reasonably inferred that the claim was denied.  Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010); Cogburn v. Shinseki, 24 Vet. App. 205 (2010); Adams v. Shinseki, 568 F.3d 956 (2009) (Fed. Cir. 2009).  Specifically, in the September 2003 rating decision, the RO cited as jurisdiction for the decision the June 12, 2003 communication in which the Veteran had claimed a left hip disability related to his military service, and specifically acknowledged that he had claimed entitlement to service connection for a left hip disability.  And as noted, he was provided a copy of that RO decision in September 2003.  The Board finds that he reasonably knew he would not be awarded benefits for his asserted left hip disability and the RO-inferred issue of a right hip disability, following the September 2003 rating decision.  Jones, supra; Adams, supra.

The notice given that the claim had been disallowed informed him that his claim for service connection had failed.  And as he only referred to the denial of compensation for his "right hip condition" in his October 2003 NOD with that decision, and did not perfect an appeal of that September 2003 rating decision after receiving an SOC concerning that initial claim, in the absence of CUE in that initial decision, an earlier effective date retroactive to that earlier point in time may not be assigned for his hip disability.  38 C.F.R. § 3.105(a).

It was not until several years later, on June 25, 2009, when he filed what amounted to a petition to reopen his claim of service connection for hip disability.  He again contended that he had a referred pain condition to the hips, so again premised the claim on the notion of secondary service connection.  And the RO has granted secondary service connection for his bilateral hip disability as of that date when he filed his petition to reopen this previously denied, unappealed, claim.  The RO has characterized these disabilities as left and right hip trochanteric bursitis and piriformis spasm associated with patellofemoral pain syndrome with patellar tendonitis and iliotibial band syndrome of each knee.  The RO found that this bilateral hip disability was secondary to the service-connected bilateral knee disability in the March 2010 rating decision on appeal.


Neither the Veteran nor his representative has specifically asserted that CUE was involved in that initial September 2003 rating decision to justify overturning it long after the fact, by way of collateral attack.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Nevertheless, the Board will consider the Veteran's April 2011 statement alleging there was a misapplication of the law in that September 2003 rating decision as sufficient to meet this threshold pleading requirement for consideration of whether there was CUE in that earlier decision.

In his April 2010 NOD and April 2011 substantive appeal (VA Form 9), the Veteran essentially stated that a VA examiner had noted his referred hip pain during his July 2003 VA examination, and that therefore service connection should be retroactively awarded effective from June 2003, the date of his prior claim.  In April 2011, he also contended that a "laborous [sic] bureaucratic process at the time made further pursuit of appeal nearly incomprehensible to complete."  He thus essentially is contending that, since his referred hip pain was present in 2003, he should be retroactively compensated for this disability to that point in time.

A request for revision based on CUE is an exception to the rule of finality and is grounds to reverse or revise a decision where the evidence establishes CUE in a final RO decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Id.; Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A review of the Veteran's arguments reflects that he essentially contends that the RO, in its September 2003 decision, improperly weighed and evaluated the evidence.  But this allegation, as explained, can never rise to the stringent definition of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996).  None of his statements contain specific allegations of error in fact or law in that decision, as is necessary for the Board to then make a finding of CUE in that prior decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

Consequently, the earliest possible effective date he may receive is June 25, 2009 when he filed the successful petition to reopen this claim.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears  v. Principi, 16 Vet. App. 244 (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314   (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not perfect an appeal of that initial September 2003 decision denying his claim for service connection for hip disability, and did not file a petition to reopen this claim until June 25, 2009, which was granted, this is the earliest possible effective date he may receive for the eventual grant of service connection for his bilateral hip disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).


ORDER

The claim for an effective date earlier than June 25, 2009 for the grant of service connection for the bilateral hip disability, including on the basis of CUE in the prior September 2003 decision, is denied.


REMAND

As for the remanding claims for increased ratings for the bilateral knee disability, regrettably, additional development of these claims is necessary prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the claims file reflects that, in December 2009, the Veteran submitted an authorization and consent to release information to VA (VA Form 21-4142), regarding private treatment he had received in September and December 2009 from Drs. E. and S. for knee pain.  The RO made one attempt to obtain these records, but they are not in the claims file.  Instead, it appears these private medical records are fee-basis records and were forwarded to the VA Medical Center (VAMC) in Gainesville.  See VA outpatient treatment records dated from September to December 2009.  VA medical records on file reflect that these private medical records were scanned into the VAMC's computer system.  Unfortunately, these documents were not forwarded to or obtained by the RO, and are not in the Veteran's claims file or his Virtual VA folder.  Governing law provides that VA medical records are in constructive, even if not actual, possession of the agency and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Remand therefore is required to obtain these records and any ongoing VA or private medical records pertaining to treatment for the knee disabilities.  Id.; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of all records of relevant VA or private treatment dated since June 2009 concerning the Veteran's knee disabilities.  In particular, attempt to obtain private medical records dated in September 2009 and December 2009 from Drs. E. and S. of Family Practice Associates of Orange Park.  It appears these private medical records have been scanned into the computer system of the VAMC in Gainesville.

For any identified records that are in the possession of a Federal department or agency, the obtaining of these records is governed by 38 C.F.R. § 3.159(c)(2), whereas the obtaining of any identified records that are not in the possession of a Federal department or agency, instead, is governed by 38 C.F.R. § 3.159(c)(1).

If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then readjudicate these remaining claims for higher ratings for the knee disabilities in light of this additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


